Citation Nr: 1136893	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.	Entitlement to a total disability rating based on individual unemployability (TDIU).

3.	The propriety of the reduction from 40 percent to 30 percent for a right ankle disability as of September 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A May 2006 rating decision denied entitlement to TDIU and a September 2008 rating decision denied entitlement to service connection for a right knee disability.

The Veteran testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.

The Board notes that the Veteran submitted a claim in October 2010 for heart disease as secondary to Agent Orange.  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The issues of the propriety of the reduction for a right ankle disability rating and entitlement to TDIU as of September 1, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's right knee disability is shown to have been caused by a service-connected disability.

2.	Prior to September 1, 2010 the Veteran was service-connected for a right ankle disability, evaluated as 40 percent disabling, for a left knee disability, evaluated as 30 percent disabling, for a major depressive disorder, evaluated as 30 percent disabling, and for residuals of a fractured right mandible, evaluated as 10 percent disabling, for a combined rating of 80 percent. 

3.	As of September 1, 2010 the Veteran's right ankle disability was reduced to 30 percent and the Veteran's combined disability rating was reduced to 70 percent.

4.	The competent evidence of record indicates that prior to September 1, 2010 the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.	A right knee disability was proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.	Prior to September 1, 2010 the criteria for assignment of TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to TDIU and service connection for a right knee disability, the entire benefits sought on appeal have been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

The Veteran contends that his right knee disability is the result of his service-connected left knee disability.  See e.g., June 2011 Board hearing transcript.  For this reason, he believes his claim of service connection should be granted.

A May 2002 VA treatment record noted the Veteran came in with complaints of pain in his right ankle following a total left knee arthroplasty.  The Veteran reported his left knee felt a little better, but he had been bearing weight on his right leg.  The VA examiner noted the Veteran walked with a significant limp favoring his right leg.  A February 2003 VA treatment record noted the Veteran complained that his right knee had worsened since his left knee surgery.  

The Veteran was afforded a VA examination in July 2008 for his knee disabilities.  The Veteran reported that his knee problems began approximately 4 years earlier when he underwent left knee surgery.  The Veteran reported that he was considering a total right knee replacement.  He reported use of a cane and braces on both knees.  The examiner determined that the Veteran suffered from degenerative joint disease in his right knee.  Ultimately the examiner stated the Veteran's right knee disability was not caused by or the result of his left knee disability.  The examiner's rationale was that the Veteran's right knee pain began only 4 years prior, but his left knee surgeries took place in 2001 and 2002.  As such, the examiner concluded that if the knees were related the Veteran would have experienced right knee symptoms closer in time to when his left knee symptoms were their worst.  The examiner was not asked to comment on whether the Veteran's right knee disability was related to any other service-connected disabilities.  

The Board has also reviewed VA treatment records from October 2008.  The Veteran reported that he was suffering from pain in his right knee.  He also reported that following his left knee surgery his right ankle began bothering him, as well as his right knee.  The VA physician found that the Veteran's osteoarthritis of the right knee was caused by his right ankle fusion.  The physician also consulted with Dr. B. and it was agreed that the Veteran's current right knee problems were the result of his service-connected right ankle disability.  Their rationale was that the surgical fusion of the ankle joint precipitated the onset of degenerative changes in the Veteran's right knee as the two were related by a weight bearing joint in the same extremity, the right leg.

The Veteran also submitted a statement from Dr. B. in May 2010.  Dr. B. stated the Veteran had undergone a left total knee replacement and an arthrodesis of the right ankle, both for advanced osteoarthritis.  Dr. B. also noted the Veteran suffered from instability of the right knee which required the use of a brace at all times.  He indicated the combination of the right ankle disability with his arthritic, unstable right knee was problematic.  
At the very least, the Board finds the evidence is in relative equipoise.  While the July 2008 VA opinion stated that the Veteran's right knee disability was not caused by or the result of his left knee disability, he did not determine if it was related to any other service-connected disability.  Furthermore, the October 2008 VA treatment record is corroborative evidence linking the Veteran's right knee disability to his service-connected right ankle disability.  The opinion also provided a rationale for why the Veteran's right knee disability was related to his service-connected right ankle disability.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).  

TDIU

The Veteran contends that his service-connected disabilities are of such severity that they render him unemployable and in turn entitle him to TDIU.  For the reasons that follow, the Board concludes that TDIU is warranted prior to September 1, 2010.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Prior to September 1, 2010 the Veteran was service-connected for a right ankle disability, evaluated as 40 percent disabling, for a left knee disability, evaluated as 30 percent disabling, for a major depressive disorder, evaluated as 30 percent disabling, and for residuals of a fractured right mandible, evaluated as 10 percent disabling.  Prior to September 1, 2010 the Veteran's combined rating was 80 percent, and he had at least one disability rated at 40 percent, the right ankle, so this meets the criteria for schedular consideration of TDIU.  Id.  Thus, the Veteran is eligible to receive TDIU benefits prior to September 1, 2010.  

As of September 1, 2010 the Veteran's right ankle disability was reduced to 30 percent disabling, making his overall disability rating 70 percent.  The matter of entitlement to a TDIU as of September 1, 2010, is remanded to the RO for further development and will not be further discussed.

The Veteran reports that he has been too disabled to work since 1979.  See June 2011 Board hearing transcript.  The Veteran also testified that he cannot maintain gainful employment because he cannot function.  Id.  As discussed below, there is no evidence to indicate the Veteran is currently employed, or is pursuing employment.  

At an August 2004 VA examination the Veteran reported that he was not employed and he had not been employed since 1995 when he performed maintenance work for his brother's garage.  The examiner determined that due to the Veteran's service-connected depressive disorder and his anxiety disorder, he was unemployable.  With regard to the Veteran's right ankle and left knee disabilities, an August 2005 VA examiner noted the Veteran stated he worked doing maintenance from 1975 to 1986, but he was not currently employed.  The examiner indicated the Veteran could perform employment that did not include prolonged walking, standing, climbing stairs, or lifting over 20 pounds.  She also indicated sedentary employment could be feasible with frequent changes in position.  However, this opinion does not take into account the Veteran's other service-connected disabilities.

The Board also notes the Veteran told an August 2005 VA employee that he was pursuing employment in materials management.  However, there is no competent evidence to indicate that the Veteran did become employed following this appointment, or that he was actively pursuing other employment.

A February 2007 opinion by a VA social worker and psychiatrist indicated that the Veteran was unable to work, and permanently disabled, due to his service-connected disabilities.  The Board notes that the social worker had previously worked with the Veteran in an individual psychotherapy setting.  See e.g., August 2005 and October 2005 VA treatment records.  An October 2007 VA nurse practitioner indicated that the Veteran would be unable to maintain gainful employment due to his depression.  

The Board acknowledges that there is some conflicting evidence as to when the Veteran last worked.  However, there are competent medical opinions which opine that he is unable to maintain gainful employment.  See e.g., February 2007 opinion.

The Board notes that prior to September 1, 2010 the Veteran met the schedular requirements for entitlement to TDIU.  He had service-connected disabilities which totaled 80 percent, with at least one evaluated as 40 percent disabling.  38 C.F.R. § 4.16(a).   In light of the evidence above, the Board finds that the Veteran's service-connected disabilities rendered him totally disabled and incapable of gainful employment prior to September 1, 2010.  As such, a total disability rating based on individual unemployability is warranted prior to September 1, 2010.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right knee disability is granted.

Prior to September 1, 2010 entitlement to TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As noted above, in a June 2010 rating decision the RO reduced the Veteran's right ankle disability rating from 40 percent disabling to 30 percent disabling, effective September 1, 2010.  The Veteran then submitted a timely notice of disagreement (NOD) in July 2010, indicating he disagreed with the reduction.  See 38 C.F.R. § 20.305 (2010).  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD.  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

A total disability rating based on individual unemployability may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

As such, the Veteran's claim for entitlement to TDIU on a schedular basis as of September 1, 2010 is clearly impacted by the outcome of the right ankle disability reduction issue.  Therefore, the claims are inextricably intertwined.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim of entitlement to TDIU on a schedular basis as of September 1, 2010 is "inextricably intertwined" with the claim of propriety of reduction of a right ankle disability rating, the claim of entitlement to TDIU as of September 1, 2010 must be remanded to the Agency of Original Jurisdiction (AOJ) in accordance with the holding in Harris.  In addition, the claim for TDIU may be impacted by the assignment of a compensable rating for the now service-connected right knee disability. 

As noted above, the Veteran does not currently meet the criteria for TDIU on a schedular basis as of September 1, 2010.  Although the Veteran is service-connected for multiple disabilities which combine to 70 percent, he does not have a single disability rated as at least 40 percent disabling.  38 C.F.R. § 4.16(a) (2010).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

In this case, the record includes evidence, namely an April 2011 statement and VA treatment record by a VA nurse practitioner, that the Veteran is unable to maintain gainful employment due to his service-connected disabilities. 

The VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, supra, the Court specifically stated that VA has a duty to obtain an examination and an opinion on what effect the service connected disability has on the veteran's ability to work.  Friscia, at 297. Here, the Board finds the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of any of his service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case with respect to the issue of propriety of the reduction of a right ankle disability rating.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2.	Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  The Veteran should be asked to furnish records verifying that he experienced marked interference with employment, that he has had frequent periods of hospitalization, or that he is unable to follow a substantially gainful employment due to his service-connected disabilities.

3.	After the Veteran has been provided a reasonable opportunity to provide evidence in accordance with the above directives and any records received have been associated with the claims folder, schedule the Veteran for an appropriate VA examination to determine the effect of his service connected disabilities on his employability.  The examiner should offer an opinion as to whether, as of September 1, 2010, it is at least as likely as not that the Veteran's service connected disabilities, acting alone or together, cause marked interference with his employment or, in the alternative, render him unable to secure or maintain substantially gainful employment.  Any opinion should be accompanied by an explanation regarding how the Veteran's service connected disabilities cause marked interference with employment or an inability to follow a substantially gainful employment.  If the examiner cannot determine whether the Veteran's service connected disabilities cause marked interference with his employment without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly specify so in the report with an explanation as to why.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	After adjudicating the claim of propriety of reduction of a right ankle disability rating, the AOJ should readjudicate the claim of entitlement to TDIU as of September 1, 2010, as well as the issue of entitlement to entitlement to TDIU on an extraschedular basis. When reviewing the TDIU claim, disability from all service-connected conditions should be contemplated to include the newly service-connected right knee disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


